Citation Nr: 0841461	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-39 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served from January 1944 to January 1946.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

The veteran died on July [redacted], 2004 from respiratory failure due 
to cardiac arrest.  Renal insufficiency, prostate cancer, a 
cerebrovascular accident, hypertension, and diabetes were 
listed as significant conditions contributing to the 
veteran's death.  The veteran was not service connected for 
any of those disabilities, and the evidence of record does 
not show that they were incurred in service or manifested to 
a compensable degree within one year following the veteran's 
separation from service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2008); 38 C.F.R. § 3.303 
(2008).  A current disability must be related to service or 
to an incident of service origin.  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular-renal 
disease, malignant tumors, and diabetes, if they are shown to 
be manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

Here, the appellant contends that shrapnel wound injuries, 
which the veteran sustained to his lungs and chest area 
during World War II, contributed to the respiratory failure 
from which he died on July [redacted], 2004.  A July 2004 death 
certificate listed his immediate cause of death as 
respiratory failure due to cardiac arrest.  In addition, 
renal insufficiency, prostate cancer, a cerebrovascular 
accident, hypertension, and diabetes were listed as 
significant conditions contributing to the veteran's death. 

At the time of his death, the veteran was service-connected 
for residuals of World War II-era shrapnel wounds (claimed as 
multiple shrapnel wounds of the back and  left scapular, 
healed fractures of the third, fourth, and fifth ribs, left 
posterior, and small metal fragments retained).  Those 
shrapnel wound residuals were rated as 50 percent disabling, 
effective January 20, 1946, and as 40 percent disabling, 
effective December 30, 1959.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.
The veteran's service medical records dated from January 1944 
to January 1946 reflect that in June 1945, while the veteran 
was serving in Okinawa, Japan, a hand grenade exploded in his 
vicinity.  He sustained multiple injuries to his dorsal spine 
and left scapula, which necessitated several months of in-
patient treatment.  The Board observes that in an August 1945 
service medical record, the veteran complained of shortness 
of breath and dull, aching chest pains as a result of his 
shrapnel injuries.  However, subsequent service medical 
records dated from September 1945 to January 1946 are 
negative for such complaints.  Nevertheless, the longer-
lasting residuals of the veteran's shrapnel wounds (loss of 
tissue, numbness, and extensive scarring) rendered him unfit 
for active duty and resulted in his discharge in January 
1946.

Post-service medical records include a report of a February 
1948 VA examination in which the veteran's blood pressure as 
assessed as 135/80, which was considered normal.  Clinical 
examination revealed that the veteran's lungs exhibited 
normal percussion and auscultation, his chest cavity expanded 
evenly on both sides, and his heart was normal in size, with 
no evidence of an irregular pulse or heart murmur.  There 
were no findings of other respiratory, cardiovascular, renal, 
or cerebrovascular abnormalities.  

The veteran's private and VA medical records dated from April 
2001 to July 2004 reflect a prior history of treatment for 
peripheral vascular disease, a cerebrovascular accident, 
cardiovascular renal cell cancer, prostate cancer, salivary 
gland cancer, diabetes, and hypertension.  While the Board 
acknowledges that those conditions appear to have been 
diagnosed before April 2001, there are no treatment records 
dated prior to that time.  The appellant does not contend 
that there are any earlier VA medical records pertinent to 
her claim that have not been obtained.  Nor has she submitted 
any earlier private medical records, or provided VA with 
information to obtain such records on her behalf, despite VA 
notification of the types of additional information that can 
be submitted to support the claim.  Consequently, any 
additional information or evidence that may have been 
elicited in support of the appellant's claim has not been not 
obtained because of her own decision not to cooperate.  In 
this regard, the Board reminds the appellant that the duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If she wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

The clinical evidence of record shows that the veteran 
received periodic treatment for diabetes, hypertension, and 
various other renal, cardiovascular, cerebrovascular, and 
respiratory problems at private and VA medical facilities up 
until the time of his death.  Significantly, however, none of 
the veteran's medical providers related his illnesses to his 
service-connected shrapnel wound residuals, or to any other 
aspect of his military service.

The veteran's post-service medical records are negative for 
any diagnosis of cardiovascular-renal disease, prostate 
cancer, a cerebrovascular accident, hypertension, or diabetes 
within one year of separation from active duty.  Indeed, the 
VA examination conducted in February 1948, more than two 
years after the veteran was discharged from service, was 
negative for any clinical findings of those conditions.  
Moreover, the medical evidence of record does not show that 
the veteran's fatal respiratory failure, which was 
precipitated by cardiac arrest, was incurred in or aggravated 
by service or manifested to a compensable degree within one 
year following the veteran's separation from service or for 
many years after.  In view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of respiratory failure, cardiac 
arrest, renal insufficiency, prostate cancer, cerebrovascular 
accident, hypertension, diabetes, or related problems either 
in service or for several years after, the Board finds that 
an opinion regarding the etiology of the veteran's cause of 
death need not be obtained in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  
Here, there is no probative evidence relating the veteran's 
death to his period of active service.  Accordingly, the 
Board finds that service connection is not warranted. 

In reaching this determination, the Board does not question 
the sincerity of the appellant's belief that the veteran's 
death stemmed from his service-connected shrapnel wound 
residuals.  However, as a layperson, she is not competent to 
give a medical opinion on a diagnosis or etiology of the 
disorder or disorders that led to the veteran's death.  
Bostain v. West, 11 Vet. App. 124 (1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

The evidence demonstrates that the veteran's respiratory 
failure, due to cardiac arrest, developed many years after 
service, and was not caused by any incident of service.  
Additionally, there is no indication that the renal 
insufficiency, prostate cancer, cerebrovascular accident, 
hypertension, and diabetes, which were listed as significant 
conditions contributing to the veteran's death, were incurred 
in service or manifested within one year after his discharge 
from service.  In sum, there is no competent medical evidence 
which relates the veteran's death to his service.  Thus, 
there is no basis for service connection for the cause of the 
veteran's death.  As the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2004 and a rating 
decision in March 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


